DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the abstract refers to the purported merits of the invention.  The abstract recites an “efficient electronic perceptual apparatus”, “[e]xamples of perceptual stimuli that may benefit from embodiments include”, and “lossy compression … to a non-Euclidean space advantageously produces compressed images with lower entropy … or better image quality … as compared to JPEG compression” (emphasis added).  Furthermore, the language should be clear and concise.  Language such as “[e]mbodiments may be used to..”, “may benefit” Correction is required (emphasis added).  See MPEP § 608.01(b).I.B,C.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 2 line 6 recites “mapping the stimulus”.  It is unclear if this stimulus is the same stimulus recited in claim 1 line 4 or stimulus recited in the claim 1 preamble and claim 2 line 3. Claims 2-12 inherit the same deficiency as claim 1 by reason of dependence.  
Claim 11 line 2 recites “the stimulus”. It is unclear if this stimulus is “the at least one test stimulus” recited in claim 9 line 2 and 4, “the stimulus of the feature space” recited in claim 1 line 4, or the “stimulus” recited in claim 1 line 1 or other.
Claim 12 recites “the stimulus”.  It is unclear whether this is “the stimulus of the feature space” recited in claim 1 line 4, or the “stimulus” recited in claim 1 line 1 or other.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12, and 19-22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

With respect to treatment of claims, apparatus claims 19-22 will be addressed first, followed by method claims 1-12.

Regarding claim 19, the under the Alice framework Step 1, the claim falls within the four statutory categories of patentable subject matter identified by 35 USC 101: a process, machine, manufacture or composition of matter. 
 Under the Alice framework Step 2A prong 1, the claim recites Mathematical concepts.  Claim 19 recites a using a Jacobian to map a stimulus from a feature space to a target point of a non-Euclidean perceptual space such that the target point represents a perception of the stimulus by the perceptual system.  These are mathematical relationships and calculations performed to quantize and scale a floating point number using a threshold number. See specification [0111], which describes the invention as a mathematical framework.  Furthermore, although the claim does not explicitly recite equations, the claim describes equations using words.  See e.g., [0112] equation (4) for the equation for the Jacobian, and figs 2A-5 for further description of use of the Jacobian equation to perform the mapping of stimulus from the feature space to a target point of the non-Euclidean perception space such that the target point represents a perception of the stimulus by the perceptual system.
Under the Alice framework Step 2A prong 2 analysis, the claim recites the following additional elements: a memory storing the mathematical operators used in the mathematical calculations, a processor and a mathematical engine implemented as machine-readable instructions stored in the memory and executable by the processor to 
Moreover, under the Alice Framework Step 2B analysis, the claims, considered individually and as an ordered combination does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed in the Step 2A prong 2 analysis, the claim either merely generally links an additional element to the math or recites insignificant extra-solution activity.  The innovative concept is in the mathematical concepts, i.e., the mathematical relationships, equations, and calculations in use of the Jacobian to map the stimulus from a feature space to a target point of a perceptual space.  As claimed, no technological innovation is apparent in the computing system itself.  
Furthermore, the insignificant extra-solution activities comprising implementing the mathematical concepts in a computing system are well understood, routine and conventional activities.  See, e.g., D.A Patterson et al., Computer Organization and Design, the Hardware/Software Interface, Elsevier, 2005, Ch 1, and Ch 3 (hereinafter “Patterson”).  In chapter 1, Patterson discloses the organization of a computer comprising the classic components of a memory, a processor including a datapath (Ch 1 fig 1.5).  In chapter 3, Patterson further discloses the datapath implementing mathematical concepts (Ch 3, e.g. example procedure with two dimensional matrices 210-212).   As disclosed by Patterson, using a processor and a mathematical engine 
Claims 20-22 are rejected for at least the reasons provided with respect to claim 19.  Claims 20-22 merely further mathematically limit the mathematical relationships and calculations recited in claim 19, by encoding vectors according to a coordinate representation, and multiplying (claim 20, 21, 22), generating and using tensors, and calculating a distance (claim 22).  Claims 20-22 contain no additional elements beyond those recited in claim 19 that would require analysis under steps 2A prong 2 or 2B.

Claims 1-4 are directed to a method that would be practiced by the apparatus of claims 19-22 respectively.  All steps recited in the method of claims 1-4 are performed by the apparatus of claims 19-22 respectively.  The claim 19-22 analysis applies equally to claims 1-4 respectively.

Claims 5-12 are rejected for at least the reasons provided with respect to claim 1.  Claims 5-11 merely further mathematically limit the mathematical relationships and calculations recited in claim 1, by constructing and determining the Jacobian (claims 5-11), generating and using tensors, and calculating a distance (claim 22).  Claims 5-12 contain no additional elements beyond those recited in claim 1 that would require analysis under steps 2A prong 2 or 2B. Claims 5-11 contain no additional elements 
Under the Alice framework Step 2A prong 2 analysis, claim 12 recites the additional element of receiving the stimulus at the computing device. This additional elements no more than generally link the additional element to the mathematical concepts in a manner that in effect merely recites “apply it” on a computing system, wherein data is received at the computing device.  At most these additional elements merely recite insignificant extra-solution activity to the recited mathematical concepts.  For these reasons the claims are not integrated into a practical application.
Moreover, under the Alice Framework Step 2B analysis, the claims, considered individually and as an ordered combination does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed in the Step 2A prong 2 analysis, the claim either merely generally links an additional element to the math or recites insignificant extra-solution activity.  The innovative concept is in the mathematical concepts, i.e., the mathematical relationships, equations, and calculations not in the mere receiving of data at the computing device.  As claimed, no technological innovation is apparent in the computing system itself.  
Furthermore, the insignificant extra-solution activities comprising implementing the mathematical concepts in a computing system are well understood, routine and conventional activities.  See Patterson.  In chapter 1, Patterson discloses the organization of a computer that includes receiving data at the computing device (Ch 1 fig 1.5).   For these reasons, the claim 12 additional elements are considered well 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 9-12, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130343643 A1 Perlmutter et al., (hereinafter “Perlmutter”) in view of C.M. Bishop, Magnification Factors for the SOM and GTM Algorithms, Proceedings 1997 Workshop on Self-Organizing Maps, 1997 (hereinafter “Bishop”).

Regarding claim 19, Perlmutter teaches the following
A system that processes a stimulus, comprising (Abstract – Similar faces may be determined within images based on human perception of facial similarity, [0027-0034], fig 1, fig 9-12):

a processor([0115], [0028] computer processor); and 
a non-Euclidean mapping engine, implemented as machine-readable instructions stored in the memory, and executable by the processor to use the Jacobian to map the stimulus from the feature space to a target point of the non-Euclidean perceptual space such that the target point represents a perception of the stimulus by the perceptual system ([0028] software application from instructions on a computer capable of responding to and executing the instructions, for a mapping engine implemented as machine-readable instructions, and executable by the processor, [0005 -0008],[0027],[0062-0065],[0075-0078],[0115] for the mapping engine, mapping function between an objective feature space and a psychological feature space, psychological feature space for perceptual space, class for target point, query face for stimulus)
Perlmutter discloses mapping a stimulus from a feature space to a target space of a perceptual space, but does not explicitly disclose the mapping uses a Jacobian.  Permultter further does not explicitly disclose the perceptual space is non-Euclidean.  
However in the same field of endeavor Bishop discloses self-organizing map (SOM) and generative topographic mapping (GTM) algorithms that map a feature space to a data space, wherein the data space includes application in the context of topographic maps 
	
Regarding claim 20, in addition to the teachings addressed in the claim 19 analysis, Perlmutter teaches the following:
the non-Euclidean mapping engine is further implemented with machine-readable code executable by the processor to encode the stimulus as a first input vector according to a coordinate representation of the feature space ([0006-0007], [0070-0080] generating a query feature vector for encoding the stimulus as a first input vector);  
Perlumutter does not explicitly disclose multiplying the Jacobian and the first input vector to generate an output vector encoding the target point in a coordinate representation of the non- Euclidean perceptual space.  However, in the same field of endeavor Bishop discloses the use of the Jacobian comprises multiplying the Jacobian and the first input vector to generate an output vector encoding the target point in a coordinate representation of the non-Euclidean perceptual space (Section 3, eqn 16, 

Regarding claim 21, in addition to the teachings addressed in the claim 20 analysis, Perlmutter teaches the following:
encode a second stimulus as a second input vector according to the coordinate representation of the feature space, the second input vector being stored in the memory ([0006-0007], [0070-0080], encoding a second stimulus as a second input vector is contained in “feature vectors” plural).
Perlmutter is silent with respect to a metric tensor of the non-Euclidean perceptual space with the Jacobian.  However in the same field of endeavor, Bishop discloses
generate a metric tensor of the non-Euclidean perceptual space with the Jacobian (Section 3 eqn 12); 
use the metric tensor to compute a perceptual distance between the first and second input vectors when mapped into the non-Euclidean perceptual space (Section 3 eqn 15, 18, 19).
The motivation to combine provided with respect to claim 19 applies equally to claim 21.

	Regarding claim 22, Perlmutter in view of Bishop teach the claim 21 limitations. Bishop further discloses the Jacobian represents a multilinear mapping between the feature and the non-Euclidean perceptual spaces (fig 1); and multiplication of the metric tensor and a difference of the first and second input vectors (eqn 12-14).  The motivation to combine provided with respect to claim 19 applies equally to claim 22.

Claims 1, 3, and 4 are directed to a method that would be practiced by the apparatus of claims 19, 21, and 22.  All steps recited in the method of claims 1-4 are performed by the apparatus of claims 19. 21, and 22.  The claim 19, 21, and 22 analysis applies equally to claims 1, 3, and 4.

Regarding claim 2, in addition to the teachings addressed in the claim 1 analysis, Perlmutter teaches the following:
encoding the stimulus as a first input vector according to a coordinate representation of the feature space ([0006-0007], [0070-0080] generating a query feature vector for encoding the stimulus as a first input vector);  
Perlumutter does not explicitly disclose multiplying the Jacobian and the first input vector to generate an output vector encoding the target point in a coordinate representation of the non- Euclidean perceptual space.  However, in the same field of endeavor Bishop discloses the use of the Jacobian comprises wherein the mapping includes multiplying the Jacobian and the first input vector to generate an output vector encoding the target point in a coordinate representation of the non-Euclidean perceptual space (Section 3, eqn 16, 17).  The motivation to combine provided with respect to claim 1 applies equally to claim 2.

Regarding claim 5, Perlmutter in view of Bishop teach the claim 1 limitations.  Further Bishop discloses constructing the Jacobian according to the perceptual system 

Regarding claim 9, Perlmutter in view of Bishop teach the claim 5 limitations.  Bishop further discloses inputting at least one test stimulus to the perceptual system to generate a corresponding test distance (Section 4 input crab data set for test stimulus to the perceptual system, Section 3, length element ds associated with dx for test distance), and determining the Jacobian according to the at least one test stimulus and the corresponding test distance (Section 3 eqn 16-18). The motivation to combine provided with respect to claim 1 applies equally to claim 9.

Regarding claim 10, Perlmutter in view of Bishop teach the claim 9 limitations.  Bishop further discloses determining the Jacobian includes populating the Jacobian so as to match the test distance with a psycophysical distance (section 3 eqns 16-19). The motivation to combine provided with respect to claim 1 applies equally to claim 10.

Regarding claim 11, Perlmutter in view of Bishop teach the claim 9 limitations.  Bishop further discloses determining the Jacobian includes: assuming a function by which a plurality of input features of the stimulus are related in the feature space; generating the Jacobian from the function; and deriving a value of at least one parameter of the function so as to match the test distance with a psychophysical distance (section 3 eqns 16-19). The motivation to combine provided with respect to claim 1 applies equally to claim 11.

Regarding claim 12, Perlmutter in view of Bishop teach the claim 1 limitations.  Perlmutter further teaches receiving the stimulus at the computing device ([0027], [0032-0037]).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Perlmutter in view of Bishop in view of A.W. Toga et al., Mapping the Human Connectome, Neurosurgery, 2012, (hereinafter “Toga”).

Regarding claim 6, in addition to the teachings addressed in the claim 5 analysis Perlmutter discloses a psychological feature space, but does not explicitly disclose this space being defined as a connectome of a perceiver forming the perceptual system.  However in the same field of endeavor Toga discloses mapping the human connectome (introduction, p. 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date to construct the psychological feature space disclosed by Perlmutter according to the principles of the connectome disclosed by Toga.  As disclosed by Toga properties of brain mapping can be adapted to graph theory as any representation of a network in terms of a set of nodes and connections through which nodes interact (p. 4 middle paragraph).

Regarding claim 7, Perlmutter in view of Bishop in view of Toga teach the claim 6 limitations.  Furthermore, Bishop further discloses identifying at least one connection, identifying a synaptic strength for each connection, and forming the Jacobian according 

Regarding claim 8, Perlmutter in view of Bishop in view of Toga teach the claim 7 limitations.  Furthermore, Toga further discloses identifying the anatomical connection includes measuring the anatomical connection to form anatomical connection data (p. 3 diffusion imaging); identifying the synaptic strength includes measuring the synaptic strength to form synaptic strength data (p. 4-5 Networks in the Connectome).  The motivation to combine provided with respect to claim 6 applies equally to claim 8.  Furthermore, Bishop further discloses forming the Jacobian includes populating the Jacobian according to the anatomical connection data and the synaptic strength data. (Section 3-4, local magnification for synaptic strength, Jacobian applied to determine the magnification, figures 2 and 3 showing strength at at least one connection, the measuring limitations performed within the equations of the Jacobian).   The motivation to combine provided with respect to claim 1 applies equally to claim 8.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 6121969 Jain, et al., (hereinafter “Jain”) discloses an apparatus that includes visual navigation in perceptual similarity-based databases using distance functions (abstract).
J. Zhang et al., Structure of visual perception, Proc. Natl. Acad.Sci. USA, Vol 87, 1990 (hereinafter “Zhang”) discloses applications in visual perception including interpretation of sensory data based on an intrinsic geometry determined by rules of organizing sensory data, including a non-Euclidean perceptual space and application of a metric tensor (introduction, p. 7829-7822).
A.M. Rodriguez et al., The differential geometry of perceptual similarity, [arXiv:1708:00138v1], 2017, disclosure by applicant of aspects of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 7:30 am - 5:00 pm, CST, every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/EMILY E LAROCQUE/Examiner, Art Unit 2182